DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 1 and 9 as well as the cancellation of claim 6, in the response filed May 6, 2022, have been entered.
Claims 1-5 and 7-17 are currently pending in the above identified application.
Claims 12-14 and 16-17 have been withdrawn as being directed towards the non-elected invention.

Claim Interpretation
The term "equivalent diameter of the embossed elevations" in claim 1 is defined as the diameter of the smallest circle that which circumscribes the entire embossed elevation (i.e. that can be drawn around and/or enclose said elevation) (see para 0020 of instant disclosure).
The width of the embossed groove in claim 1 is defined as the distance between two points of inflection, at which an embossed groove transitions into the adjacent embossed elevations (see para 0022 of instant disclosure).


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-245913 to Kurary and JP 2002-249965 to Kurary (Kurary ‘2).  
NOTE: English Machine Translation are being used for JP 2005-245913 and JP 2002-249965.
Regarding claims 1-5, 7-11 and 15, Kurary teaches a nonwoven fabric used for a cleaning wiper comprising short fibers (framework fibers comprising staple fibers), thermoplastic fibers that have been thermocompression-bonded (at least in part fused thermoplastic material, comprising at least in part fused thermoplastic binding fibers, claim 15), and thermocompression-bonded portion (thermally embossed mesh pattern) comprising a plurality of intersecting thermocompression-bonded concave portions (plurality of intersecting embossed grooves) between which a plurality of convex parts are formed (plurality of embossed elevations are arranged) (Kurary, abstract, p. 2-4, Figure 1).  Kurary teaches bonded portion having a hexagonal shape (honeycomb patter, claim 10) with lengths of each side being more preferably 5-20 mm (Id., p. 3 Fig. 1), which means the equivalent diameter of the convex portion (embossed elevations) is about 10-40 mm.  Kurary teaches an embodiment wherein the short fibers have a cut length of 51 mm and a long side of 13 mm (claim 3) (Id., p. 4), reading on the equivalent diameter of the convex portions (embossed elevation) being less than 50% of the fibre length of the short fibers (framework fibers). Kurary teaches, in the same embodiment, the concave portion (embossed grooves) having a width (thickness) of 0.7 mm (Id.).  Kurary teaches the height of the convex part (thickness of the nonwoven fabric in the region of the embossed elevations) being more preferably 0.7-2 mm (Id.).  This equates to a ratio of the width of the concave portion (embossed groove) to the thickness of the nonwoven of 0.35 to 1, overlapping with the claimed ratio of less than or equal to 4/5, or 0.8.  Kurary teaches the thermoplastic fiber in the sheet being 50 % by mass or more (Id., p. 3).  As 50% or more by mass is greater than 5 to 30 wt%, a portion of the thermoplastic fiber, corresponding to the at least in past fused thermoplastic material, can be mapped to 5 to 30% by weight.
Kurary is silent with regards to the ratio of the width of the concave portion (embossed grooves) to a thickness of the nonwoven in a region of the concave portion (embossed grooves).  However, as the grooves are compressed, the thickness of the concave portion will be less than the thickness of the convex portion.  Additionally, Kurary ‘2 teaches a nonwoven fabric for use in wiping and cleaning containing concave and convex patterning having a thickness of the convex portion C1 to the thickness of the concave portion C2 of between 0.1 to 0.9, adjusted based on the type of patterning, the use of the nonwoven, separability of the fabric (bonding strength), and cleaning performance (Kurary ‘2, abstract, p. 4-5).  Kurary ‘2 teaches the thickness of the convex portion being 0.3 to 3.0 mm, especially preferred 0.6 mm and the thickness of the concave portion is 0.1 to 1.0 mm, particularly, 0.3 to 0.6 mm (Id., p. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Kurary, wherein the concave portion thickness is between 0.3 to 0.6 mm as taught by Kurary ‘2, motivated by the desire of using conventionally known concave thicknesses predictably suitable for use in nonwoven containing a combination of concave and convex portion used in wipes and cleaning as well as to influence the properties of the nonwoven as taught by Kurary ‘2 including separability of the fabric and the cleaning performance.  At 0.3-0.6 mm, the ratio of the width of the concave portion (embossed grooves) to a thickness of the nonwoven in a region of the concave portion (embossed grooves) is about 0.85 to 2.3, overlapping with the claimed range.
Regarding claim 2, the prior art combination teaches the thermocompression bonding area occupying 3 to 20% of the surface of the nonwoven fabric (Kurary, p. 3), reading on a surface area of the embossed grooves over a total surface area of the nonwoven comprising 3 to 20% of a total surface area of the nonwoven.  While the reference does not specifically teach the claimed range of more than 15%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the thermocompression bond area (surface area of the embossed grooves), such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 4, the prior art combination teaches the nonwoven having ultrafine fibers having a diameter preferably 2 to 10 micron, such as meltblown fiber (Kurary, p. 3) and teaches the fibers being polyester, such as polyethylene terephthalate (PET) (Id., p. 2).  PET is known in the art as having a density of about 1.37 g/cm3 and therefore a diameter of 2 to 10 micron equates to about 0.04 to 1.1 dtex.  The instant disclosure discusses staple fibers having a defined length that differ from filaments of unlimited length (see instant disclosure para 0042).  Therefore, meltblown fibers, which are not filaments of unlimited length, would read on staple fibers and are being mapped to the framework fibers. While the reference does not specifically teach the claimed range of 0.1 dtex to 2.6 dtex, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and, vary the diameter, and therefore the dtex, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 5, the prior art combination teaches the nonwoven having a weight per unit area of 40 to 120 g/m2 (Kurary, p. 4).  While the reference does not specifically teach the claimed range of between 50 g/m2 and 300 g/m2, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the weight per unit area, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 7, the prior art combination teaches the nonwoven fabric being a dry nonwoven fabric or a wet nonwoven fabric (Kurary, p. 2).  The prior art combination also teaches the use of low melting point fibers as heat-adhesive fiber or an externally applied adhesive to join fibers to together and improve the morphological stability of the patterning (Kurary ‘2, p. 7), reading on at least some of the framework fibers being bonded by a binder.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination wherein nonwoven contains heat adhesive fibers or externally applied adhesive to join together the fibers as taught by Kurary ‘2, motivated by the desire of forming conventionally known nonwoven having convex and concave pattern predictably suitable for use in wiping application and to improve the morphological stability of the patterning.
Regarding claim 8, the prior art combination teaches concave portion being arranged in broken line shape (Kurary, p. 4), reading on the embossed groove being discontinuous.
Regarding claim 9, the prior art combination teaches the nonwoven fabric being a dry nonwoven fabric or a wet nonwoven fabric (Kurary, abstract, p. 2), reading on the nonwoven fabric comprising a single layer structure.
Regarding claim 11 and the claimed MD/CD ratio of a maximum tensile force being more than 0.65, although the prior art is silent with regards to this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven comprising short fibers (framework fibers) with thermoplastic fibers that have been thermocompression bonded (at least in part fused thermoplastic material) having a mesh thermocompressed pattern within the claimed parameters.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven fabric of the prior art combination, wherein a ratio of maximum tensile force in MD/CD is close to 1, and therefore greater than 0.65, motivated by the desire of forming a nonwoven fabric for a wipe having similar strength in all direction and therefore can be used to wipe in any direction with good strength.

	Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Kurary and Kurary ‘2 fails to teach or suggest wherein a proportion of the at least in part fused thermoplastic material is from 5 wt.% to 30 wt.%, based on a total weight of the nonwoven”.  Examiner respectfully disagrees.  Applicant appears to be arguing that the at least in part fused thermoplastic material is present in an amount from 5 wt.% to 30 wt.% based on the total weight of the nonwoven, however, this is not commensurate in scope with the current claim limitation that recites a proportion of the at least in part fused thermoplastic material.  There is no indication or requirement as to how the proportion of the at least in part fused thermoplastic material is defined or determined.  As a subset or part of the least in part fused thermoplastic material is encompassed by the claim language and aligned with the previously applied interpretation.  The claim language is broad.  Amending the limitation to read “the at least in part fused thermoplastic material is from 5 wt.% to 30 wt.% based on the total weight of the nonwoven” would align the scope of the claim with Applicant’s argument.  Applicant argues that the recited structure achieves several beneficial and desirable characteristics, such as flexibility, strength, and abrasion resistance and argues that the prior art does not mention the words “soft” or “flexible”.  However, these characteristics are not claimed and therefore not commensurate in scope with the current claim language.  
Therefore, Examiner maintains the rejection detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2003/0176132 to Moriyasu teaches a nonwoven wiper having a bonded area from 10 to 80%, including 20%.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789